FIRST TENNESSEE NATIONAL CORPORATION
2000 EMPLOYEE STOCK OPTION PLAN
(Adopted October 20, 1999; Amended and Restated July 19, 2005)

1.             Purpose.  The 2000 Employee Stock Option Plan (the “Plan”) of
First Tennessee National Corporation and any successor thereto (the “Company”),
is designed to enable employees of the Company and its subsidiaries to obtain a
proprietary interest in the Company, and thus to share in the future success of
the Company’s business. Accordingly, the Plan is intended as a further means not
only of attracting and retaining outstanding personnel, but also of promoting a
closer identity of interest between employees and shareholders.

2.             Definitions.   As used in the Plan, the following terms shall
have the respective meanings set forth below:

  (a) “Change in Control” means the occurrence of any one of the following
events:  

                  (i)  individuals who, on January 21, 1997, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to January 21, 1997, whose election or nomination for election was approved by a
vote of at least three-fourths (3/4) of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual elected or nominated as a director of the Company initially
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;                     (ii)  any “Person” (as
defined under Section 3(a)(9) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and as used in Section 13(d) or Section 14(d) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a change in control by virtue of
any of the following acquisitions: (A) by the Company or any entity in which the
Company directly or indirectly beneficially owns more than 50% of the voting
securities or interests (a “Subsidiary”), (B) by an employee stock ownership or
employee benefit plan or trust sponsored or maintained by the Company or any
Subsidiary, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (iii));                       (iii)  the shareholders of
the Company approve a merger, consolida­tion, share exchange or similar form of
corporate transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to the consummation of such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 20% or more of the
total voting power of

1

--------------------------------------------------------------------------------

  the outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or    
                (iv)  the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or a sale of all or substantially all
of the Company’s assets.     Computations required by paragraph (iii) shall be
made on and as of the date of shareholder approval and shall be based on
reasonable assumptions that will result in the lowest percentage obtainable.    
Notwithstanding the foregoing, a change in control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisi­tion of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.  

(b) “Committee” means the Stock Option Committee or any successor committee
designated by the Board of Directors to administer this Plan, as provided in
Section 5(a) hereof.   (c) “Early Retirement” means termination of employment
after an employee has fulfilled all service requirements for an early pension,
and before his or her Normal Retirement Date, under the terms of the First
Tennessee National Corporation Pension Plan, as amended from time to time.   (d)
“Quota” means the portion of the total number of shares subject to an option
which the grantee of the option may purchase during the several periods of the
term of the option (if the option is subject to quotas), as provided in Section
8(b) hereof.   (e) “Retirement” means termination of employment after an
employee has fulfilled all service requirements for a pension under the terms of
the First Tennessee National Corporation Pension Plan, as amended from time to
time.   (f) “Subsidiary” means a subsidiary corporation as defined in Section
425 of the Internal Revenue Code.   (g) “Successor” means the legal
representative of the estate of a deceased grantee or the person or persons who
shall acquire the right to exercise an option or related SAR by bequest or
inheritance or by reason of the death of the grantee, as provided in Section 10
hereof.   (h) “Term of the Option” means the period during which a particular
option may be exercised, as provided in Section 8(a) hereof.   (i) “Three months
after cessation of employment” means 5:00 p.m Memphis time on the date
corresponding numerically with the date reflected in the Company’s records as
the effective date of termination of employment in the third month following the
month in which the effective date of termination of employment occurs (or in the
event that such third following month does not have a date so corresponding,
then the last day of the third following month). Also, if the last day of such
period is not a business day, then the period will end at 5:00 p.m. Memphis time
on the last business day of such period.

2

--------------------------------------------------------------------------------

(j) “Five years after (an event occurring on day x)” and “five years from (an
event occurring on day x)” means 5:00 p.m. on the date in the fifth year
following the year in which day x occurred corresponding numerically with day x
(or in the event that day x is February 29, then February 28 in the fifth
following year). Also, if the last day of such period is not a business day,
then the period will end at 5:00 p.m. Memphis time on the last business day of
such period.   (k) “Voluntary Resignation” means any termination of employment
that is not involuntary and that is not the result of the employee’s death,
disability, early retirement or retirement.   (l) “Workforce reduction” means
any termination of employment of one or more employees of the Company or one or
more of its subsidiaries as a result of the discontinuation by the Company of a
business or line of business or a realignment of the Company, or a part thereof,
or any other similar type of event; provided, however, in the case of any such
event (whether the termination of employment was a result of a discontinuation,
a realignment, or another event), that the Committee or the Board of Directors
has designated the event as a “workforce reduction” for purposes of this Plan.

3.             Effective Date of Plan. The Plan shall become effective upon
approval at a shareholder meeting by the holders of a majority of the shares of
Company common stock present, or represented, at such meeting and entitled to
vote on the Plan. No options may be granted under the Plan after the month and
day in the year 2010 corresponding to the day before the month and day on which
the Plan becomes effective. The term of options granted on or before such date
may, however, extend beyond that date, but no incentive stock options may be
granted which are exercisable after the expiration of ten (10) years after the
date of the grant.

4.             Shares Subject to the Plan.               

(a) The Company may grant options under the Plan authorizing the issuance of no
more than 1,500,000 shares of its $0.625 par value (adjusted for any stock
splits) common stock, which will be provided from shares purchased in the open
market or privately or by the issuance of previously authorized but unissued
shares. For purposes of computing the maximum number of shares that may be
issued under the Plan, if shares are tendered in payment of all or a portion of
the exercise price, then the number of shares issued in connection with such
exercise is the number of shares subject to option that was exercised, net of
the number tendered in payment.   (b) Shares as to which options previously
granted under this Plan shall for any reason lapse shall be restored to the
total number available for grant of options.

5.             Plan Administration.

(a) The Plan shall be administered by a Stock Option Committee (the “Committee”)
whose members shall be appointed from time to time by, and shall serve at the
pleasure of, the Board of Directors of the Company. In addition, all members
shall be directors and shall meet the definitional requirements for
“non-employee director” (with any exceptions therein permitted) contained in the
then current SEC Rule 16b-3 or any successor provision.   (b) The Committee
shall adopt such rules of procedure as it may deem proper.   (c) The powers of
the Committee shall include plenary authority to interpret the Plan, and subject
to the provisions hereof, to determine the persons to whom options shall be
granted, the number of shares subject to each option, the terms and term of the
option, and the date on which options shall be granted.

3

--------------------------------------------------------------------------------

6.             Eligibility.

(a) Options may be granted under the Plan to employees of the Company or any
subsidiary selected by the Committee. Determination by the Committee of the
employees to whom options shall be granted shall be conclusive.   (b) An
individual may receive more than one option, subject, however, to the following
limitations: (i) in the case of an incentive stock option (as described in
Section 422A of the Internal Revenue Code of 1986), the aggregate fair market
value (determined at the time the options are granted) of the Company’s common
stock with respect to which incentive stock options are exercisable for the
first time during any calendar year by any individual employee (under this Plan
and all other similar plans of the Company and its subsidiaries) shall not
exceed $100,000, and (ii) the maximum number of shares with respect to which
options are granted to an individual during the term of the Plan, as defined in
Section 3 hereof, shall not exceed 1,000,000 shares. Incentive stock options
granted hereunder shall be clearly identified as such at the time of grant.

7.             Option Price.  The option price per share to be paid by the
grantee to the Company upon exercise of the option shall be determined by the
Committee, but shall not be less than 100% of the fair market value of the share
at the time the option is granted, nor shall the price per share be less than
the par value of the share. Notwithstanding the prior sentence, the option price
per share may be less than 100% of the fair market value of the share at the
time the option is granted if:

(a) The grantee of the option has entered into an agreement with the Company
pursuant to which the grant of the option (which must be a non-qualified option
and not an incentive stock option) is in lieu of the payment of compensation;
and   (b) The amount of such compensation when added to the cash exercise price
of the option equals at least 100% of the fair market value (at the time the
option is granted) of the shares subject to option.

“Fair market value” for purposes of the Plan shall be the mean between the high
and low sales prices at which shares of the Company were sold on the New York
Stock Exchange on the valuation day or, if there were no sales on that day, then
on the last day prior to the valuation day during which there were sales. In the
event that this method of valuation is not practicable, then the Committee, in
its discretion, shall establish the method by which fair market value shall be
determined.

8.             Terms or Quotas of Options:

(a) Term.  Each option granted under the Plan shall be exercisable only during a
term (the “Term of the Option”) commencing one year, or such other period of
time (which may be less than or more than one year) as is determined to be
appropriate by the Committee, after the date when the option was granted and
ending (unless the option shall have terminated earlier under other provisions
of the Plan) on a date to be fixed by the Committee. Notwithstanding the
foregoing, each option granted under the Plan shall become exercisable in full
immediately upon a Change in Control.   (b) Quotas.  The Committee shall have
authority to grant options exercisable in full at any time during their term, or
exercisable in quotas. Quotas or portions thereof not purchased in earlier
periods shall be cumulated and be available for purchase in later periods. In
exercising an option, the grantee may purchase less than the full quota
available to him or her.   (c) Exercise of Stock Options.  Stock options shall
be exercised by delivering, mailing, or transmitting to the Committee or its
designee (for all purposes under the Plan, in the absence of an express
designation by the Committee, the Company’s Executive Vice President-Employee
Services is deemed to be the Committee’s designee) the following items:

4

--------------------------------------------------------------------------------

                  (i)  A notice, in the form and by the method (which may
include use of a telephone or other means of electronic communication) and at
times prescribed by the Committee, specifying the number of shares to be
purchased; and                     (ii)  A check or money order payable to the
Company for the full option price.     In addition, the Committee in its sole
discretion may determine that it is an appropriate method of payment for
grantees to pay, or make partial payment of, the option price with shares of
Company common stock in lieu of cash. In addition, in its sole discretion the
Committee may determine that it is an appropriate method of payment for grantees
to pay for any shares subject to an option by delivering a properly executed
exercise notice together with irrevocable instructions (which may be by the use
of a telephone or other means of electronic communication) to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price (a “cashless exercise”). To facilitate the foregoing, the Company
may enter into agreements for coordinated procedures with one or more brokerage
firms. The value of Company common stock surrendered in payment of the exercise
price shall be its fair market value, determined pursuant to Section 7, on the
date of exercise. Upon receipt of such notice of exercise of a stock option and
upon payment of the option price by a method other than a cashless exercise, the
Company shall promptly deliver to the grantee (or, in the event the grantee has
executed a deferral agreement, the Company shall deliver to the grantee at the
time specified in such deferral agreement) a certificate or certificates for the
shares purchased, without charge to him or her for issue or transfer tax.  

(d) Postponements.  The Committee may postpone any exercise of an option for
such period of time as the Committee in its discretion reasonably believes
necessary to prevent any acts or omissions that the Committee reasonably
believes will be or will result in the violation of any state or federal law;
and the Company shall not be obligated by virtue of any provision of the Plan or
the terms of any prior grant of an option to recognize the exercise of an option
or to sell or issue shares during the period of such postponement. Any such
postponement shall automatically extend the time within which the option may be
exercised, as follows: The exercise period shall be extended for a period of
time equal to the number of days of the postponement, but in no event shall the
exercise period be extended beyond the last day of the postponement for more
days than there were remaining in the option exercise period on the first day of
the postponement. Neither the Company nor any subsidiary of the Company, nor any
of their respective directors or officers shall have any obligation or liability
to the grantee of an option or to a successor with respect to any shares as to
which the option shall lapse because of such postponement.   (e)
Non-Transferability.  All options granted under the Plan shall be
non-transferable other than by will or by the laws of descent and distribution,
subject to Section 10 hereof, and an option may be exercised during the lifetime
of the grantee only by him or her or by his/her guardian or legal
representative.   (f) Certificates.  The stock certificate or certificates to be
delivered under this Plan may, at the request of the grantee, be issued in his
or her name or, with the consent of the Company, as specified by the grantee.  
(g) Restrictions.  This subsection (g) shall be void and of no legal effect in
the event of a Change of Control. Notwithstanding anything in any other section
or subsection herein to the contrary, the following provisions shall apply to
all options (except options designated by the Committee as FirstShare options),
exercises and grantees. An amount equal to the spread realized in connection
with the exercise of an option within six months prior to a grantee’s voluntary
resignation shall be paid to the Company by the grantee in the event that the
grantee, within six months following voluntary resignation, engages, directly or
indirectly, in any activity determined by the Committee to be competitive with
any activity of the Company or any of its subsidiaries.

5

--------------------------------------------------------------------------------

(h) Taxes.  The Company shall be entitled to withhold the amount of any tax
attributable to amounts payable or shares deliverable under the Plan, and the
Company may defer making payment or delivery of any benefits under the Plan if
any tax is payable until indemnified to its satisfaction. The Committee may, in
its discretion and subject to such rules which it may adopt, permit a grantee to
satisfy, in whole or in part, any federal, state and local withholding tax
obligation which may arise in connection with the exercise of a stock option by
electing either:                (i)  to have the Company withhold shares of
Company common stock from the shares to be issued upon the exercise of the
option;                (ii) to permit a grantee to tender back shares of Company
common stock issued upon the exercise of an option; or                (iii) to
deliver to the Company previously owned shares of Company common stock, having,
in the case of (i), (ii), or (iii), a fair market value equal to the amount of
the federal, state, and local withholding tax associated with the exercise of
the option.  

(i) Additional Provisions Applicable to Option Agreements in Lieu of
Compensation.  If the Committee, in its discretion permits participants to enter
into agreements as contemplated by Section 7 herein, then such agreements must
be irrevocable and cannot be changed by the participant once made, and such
agreements must be made at least prior to the performance of any services with
respect to which an option may be granted. If any participant who enters into
such an agreement terminates employment prior to the grant of the option, then
the option will not be granted and all compensation which would have been
covered by the option will be paid to the participant in cash.

9.             Exercise of Option by Grantee on Cessation of Employment.

(a) If a person to whom an option has been granted shall cease, for a reason
other than his or her death, disability, early retirement, retirement, workforce
reduction, or voluntary resignation, to be employed by the Company or a
subsidiary, the option shall terminate three months after the cessation of
employment, unless it terminates earlier under other provisions of the Plan.
Until the option terminates, it may be exercised by the grantee for all or a
portion of the shares as to which the right to purchase had accrued under the
Plan at the time of cessation of employment, subject to all applicable
conditions and restrictions provided in Section 8 hereof. If a person to whom an
option has been granted shall retire or become disabled, the option shall
terminate three years (unless the option was granted in lieu of compensation, in
which case it shall be five years) after the date of early retirement,
retirement or disability, unless it terminates earlier under other provisions of
the Plan. Although such exercise by a retiree or disabled grantee is not limited
to the exercise rights which had accrued at the date of early retirement,
retirement or disability, such exercise shall be subject to all applicable
conditions and restrictions prescribed in Section 8 hereof. If a person shall
voluntarily resign, his option to the extent not previously exercised shall
terminate at once. If the grantee of one or more stock options described in the
second sentence of Section 7 of the Plan or as to which the number of shares
awarded was based on a formula which included a percentage of the grantee’s
annual bonus or target bonus or participation in a bonus plan shall cease to be
employed as a result of a workforce reduction, then each of such stock options
shall terminate on the date specified by the Committee, not to exceed five years
after the date of termination, unless it terminates earlier under other
provisions of the Plan. Although such exercise is not limited to the exercise
rights which had accrued at the date of termination, such exercise shall be
subject to all applicable conditions and restrictions prescribed in Section 8
hereof. If the grantee of one or more stock options not described in the prior
two sentences of this paragraph shall cease to be employed as a result of a
workforce reduction, then each of such stock options shall terminate on the date
specified by the Committee, not to exceed three years after the date of
termination, unless it terminates earlier under other provisions of the Plan.
Although such exercise

6

--------------------------------------------------------------------------------

is not limited to exercise rights which had accrued at the date of termination,
such exercise shall be subject to all applicable conditions and restrictions
prescribed in Section 8 hereof.  

(b) Notwithstanding the provisions of Sections 9(a) and 10, if an option
holder’s employment has terminated for any reason or if the option holder has
died, the Committee is authorized to extend the exercise period of any such
holder’s outstanding options so as to allow the option holder or his or her
successor, as applicable, to exercise the affected options at any time during
the original full Term of the Option, or at any time during any shorter period
selected by the Committee. The discretion afforded the Committee herein may be
exercised on a case by case basis, or may be exercised in connection with
specific groups of options or option holders in specific situations. No exercise
of such discretion in one instance shall give rise to any right or expectation
of similar treatment by that option holder, or by any other option holder, in
any other similar situation.

10.           Exercise of Option After Death of Grantee.  If the grantee of an
option shall die while in the employ of the Company or within three months after
ceasing to be an employee, and if the option was in effect at the time of his or
her death (whether or not its term had then commenced), the option may, until
the expiration of three years (unless the option was granted in lieu of
compensation, in which case it shall be five years) from the date of death of
the grantee or until the earlier expiration of the term of the option, be
exercised by the successor of the deceased grantee. Although such exercise is
not limited to the exercise rights which had accrued at the date of death of the
grantee, such exercise shall be subject to all applicable conditions and
restrictions prescribed in Section 8 hereof. The provisions of this Section 10
shall be subject to the Committee’s discretion exercised pursuant to Section
9(b) above.

11.           Pyramiding of Options.  The Committee in its sole discretion may
from time to time permit the method of exercising options known as pyramiding
(the automatic application of shares received upon the exercise of a portion of
a stock option to satisfy the exercise price for additional portions of the
option).

12.           Shareholder Rights.  No person shall have any rights of a
shareholder by virtue of a stock option except with respect to shares actually
issued to him or her, and issuance of shares shall confer no retroactive right
to dividends.

13.           Adjustment for Changes in Capitalization.  Any increase in the
number of outstanding shares of common stock of the Company occurring through
stock splits or stock dividends after the adoption of the Plan shall be
reflected proportionately:

(a) in an increase in the aggregate number of shares then available for the
grant of options under the Plan, or becoming available through the termination
or forfeiture of options previously granted but unexercised;   (b) in the number
available to grant to any one person;    (c) in the number subject to options
then outstanding; and   (d) in the quotas remaining available for exercise under
outstanding options, 

and a proportionate reduction shall be made in the per-share option price as to
any outstanding options or portions thereof not yet exercised. Any fractional
shares resulting from such adjustments shall be eliminated. If changes in
capitalization other than those considered above shall occur, the Board of
Directors shall make such adjustments in the number and class of shares for
which options may thereafter be granted, and in the number and class of shares
remaining subject to options previously granted and in the per-share option
price as the Board in its discretion may consider appropriate, and all such
adjustments shall be conclusive; provided, however, that the Board shall not
make any adjustments with respect to the number of shares subject to previously
granted incentive stock options or available for grant as options if such
adjustment would constitute the adoption of a new plan requiring shareholder
approval before further incentive stock options could be granted.

7

--------------------------------------------------------------------------------

14.           Termination, Suspension, or Modification of Plan.  The Board of
Directors may at any time terminate, suspend, or modify the Plan, except that
the Board of Directors shall not amend the Plan in violation of law. No
termination, suspension, or modification of the Plan shall adversely affect any
right acquired by any grantee, or by any successor of a grantee (as provided in
Section 10 hereof), under the terms of an option granted before the date of such
termination, suspension, or modification, unless such grantee or successor shall
consent, but it shall be conclusively presumed that any adjustment for changes
in capitalization as provided in Section 13 does not adversely affect any such
right.

15.           Application of Proceeds.  The proceeds received by the Company
from the sale of its shares under the Plan will be used for general corporate
purposes.

16.           No Right to Employment.  Neither the adoption of the Plan nor the
granting of any stock option shall confer upon the grantee any right to continue
in the employ of the Company or any of its subsidiaries or interfere in any way
with the right of the Company or the subsidiary to terminate such employment at
any time.

17.           Governing Law.  The Plan and all determinations thereunder shall
be governed by and construed in accordance with the laws of the State of
Tennessee.

18.           Successors.  This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in the Plan, shall mean the Company
as hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by this Plan.

8

--------------------------------------------------------------------------------